MANDATE
                 Case
              Case    21-1485, Document
                   1:21-mc-00425-JPO    20, 06/30/2021,
                                     Document           3129662,
                                                 28 Filed        Page1
                                                          06/30/21 Pageof11of 1 N.Y.S.D. Case #
                                                                                21-mc-0425(JPO)


                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     30th day of June, two thousand twenty-one.

     ________________________________

      United States of America,
                                                        ORDER                                 Jun 30 2021
                   Plaintiff - Appellee,
                                                       Docket No. 21-1485
      v.

      Victoria Toensing,

                Interested-Party-Appellant.
      ________________________________

             Appellant moves to withdraw the above-captioned appeal pursuant to Fed. R. App. P.
     42(b). The Government does not oppose this request.

          IT IS HEREBY ORDERED that the motion is GRANTED. The appeal is deemed
     WITHDRAWN.

                                                         For the Court:

                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 06/30/2021
